DETAILED ACTION
This action is a response to communication filed February 22nd, 2021.
Claims 1-20 are pending in this application.  
The present application is a claims priority to provisional application no. 62/775,202, filed on December 4th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Patent Application Publication no. 2020/0092530, hereinafter Wang) in view of Hernandez, JR. et al (U.S. Patent Application Publication no. 2014/0310054, hereinafter Hernandez).

With respect to claims 1, 8, and 15, Wang discloses an electronic device, method, and non-transitory computer readable medium (paragraph [0049]) comprising: 
a memory (paragraph [0049]); 
a processor coupled to the memory (paragraph [0049]), the processor configured to: 
receive, from a function repository, a list of functions included in the function repository (paragraph [0046], processing functions using a indexed based look-up approach); 
NBMP workflow manager); 
determine an output of a first function and an input of a second function are not compatible (paragraph [0047]); 
insert one or more compatibility functions between the output of the first function and the input of the second function (Paragraph [0066], Figure 6B, configuration reporting, paragraph [0104]); 
create a function group with the first function, the one or more compatibility functions, and the second function (paragraph [0108], function blocks 2006, 2008, and 2010; Figure 20); 
replace each instance where the first function immediately precedes the second function with the function group (paragraph [0108], Both function block one 2006 and function block two 2008 provide input to function block three 2010); and 
process a payload using the workflow including the function group (paragraph [0108], provides its output to the sink 2012). 
	But Wang does not disclose determine an output of a first function and an input of a second function are not compatible.
However, Hernandez discloses determine an output of a first function and an input of a second function are not compatible (paragraph [0045], lines 4-11, compatibility score between a workflow pattern, which comprises first tasks, and an established workflow, which comprises second tasks); 
insert one or more compatibility functions between the output of the first function and the input of the second function (Paragraph [0095], lines 1-12, remove any second backward cycle edges…produce a preliminary second dependence matrix for the previously identified equivalent tasks). 
It would have been obvious to one skilled in the art at the time the time of the effective filing date to combine the method for using track derivations for network based media processing of Wang 

With respect to claims 2, 9, and 16, the combination of Wang and Hernandez discloses the electronic device of claims 1, 8, and 15, Wang further discloses wherein a function in the list of functions comprises a function description that includes: 
a standalone variable indicating the function can run independently (Figure 20, Function 1), 
a group list indicating function groups that the function is included in (Figure 20, Function 3), 
a group connectivity variable indicating a function ID of the function and a connection and port id of a port on which a connection is established within the function group (paragraph [0098], ID value), 
a position index indicating a position of the function within a group (paragraph [0098], index to the TrackReferencesTypeBox), 
an instantiations range indicating a number of instance the function may be used in the function group (paragraph [0055], variant tracks), and 
a restrictions list indicating input parameter restrictions, configuration parameter restrictions, and output parameter restrictions required by the function group (paragraph [0052]). 

With respect to claims 3, 10, and 17, the combination of Wang and Hernandez discloses the electronic device of claims 2, 9, and 16, Wang further discloses wherein each group in the function repository includes a group identification (ID) (paragraph [0098], ID value), a group name, a group track group derivations). 

With respect to claims 4, 11, and 18, the combination of Wang and Hernandez discloses the electronic device of claims 1, 8, and 15, Wang further discloses wherein the function group comprises a function dependencies list of how a function interacts with another function within the function group (paragraph [0047], hierarchical track structures) that includes: 
a parent-of function indicating the function is executed before the other function (paragraph [0054], top track 302), 
a child-of function indicating the function is executed after the other function (paragraph [0054], below the top track 302), and 
a sibling-of function indicating the function is executed simultaneously with the other function (paragraph [0054], region track 310). 

With respect to claims 5, 12, and 19, the combination of Wang and Hernandez discloses the electronic device of claims 1, 8, and 15, Wang further discloses Wang further discloses wherein, when the function repository does not include one compatible function for compatibility of the output of the first function and the input of the second function, the processor is further configured to determine multiple functions to connect the first function and the second function (paragraph [0071], multiple derived tracks need to be group together). 

With respect to claims 6, 13, and 20, the combination of Wang and Hernandez discloses the electronic device of claims 5, 12, and 19, Wang further discloses wherein the multiple functions operate in parallel to accomplish the compatibility of the function group (paragraph [0117]). 

With respect to claims 7 and 14, the combination of Wang and Hernandez discloses the electronic device of claims 5 and 12, Wang further discloses wherein the multiple functions operate in series to accomplish the compatibility of the function group (paragraph [0117]). 

Response to Arguments
Applicant’s arguments, see pages 11-13, filed February 22nd 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hernandez.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinicola		Pat. Pub.	2011/0009991
Fradis		Pat. Pub.	2011/0280398
Haot		Pat. Pub.	2012/0084404
Marndi		Pat. Pub.	2012/0272228
Chou		Pat. Pub.	2013/0066623
Steinberg	Pat. Pub.	2014/0143806
Tripakis		Patent no.	9,152,390
O’Neill		Pat. Pub.	2016/0232013
Liu		Patent no.	9,753,701
Eksten		Pat. Pub.	2018/0157825
Wagenaar	Pat. Pub.	2019/0037252
Wang		Pat. Pub.	2016/0095261
Lazar		Pat. Pub.	2020/0344498

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

4/8/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457